Citation Nr: 1045099	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for bronchial 
asthma.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from February 1958 to February 
1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied entitlement to the benefits currently 
sought on appeal.  These claims were remanded in June 2007 and 
February 2009, and now return again before the Board.

The record reveals that the Board has twice previously referred a 
number of unadjudicated claims back to the RO for appropriate 
action.  However, there is no evidence of any action taken on 
these claims to date.  The evidence of record indicates that the 
Veteran and his representative have raised claims for entitlement 
to service connection for a heart condition, anxiety, sleep 
apnea, and malnutrition, all as secondary to the Veteran's 
service-connected bronchial asthma.  See, e.g., Representative's 
statement, October 2006 (referencing heart condition, anxiety 
disorder, and sleep disorder); Private medical nexus opinion, 
September 2006 (referencing heart disease); Veteran's statement, 
September 2006 (referencing heart disease); Private medical 
opinion, May 1974 (referencing malnutrition); Private medical 
opinion, October 1973 (referencing anxiety).  Therefore, these 
claims are again referred to the RO for proper action.


FINDINGS OF FACT

1.  The Veteran's service-connected bronchial asthma is currently 
manifested by a Forced Expiratory Volume in one second (FEV-1) of 
no lower than 69 percent, an FEV-1/Forced Vital Capacity (FVC) of 
no lower than 66 percent; there is no and/or insufficient 
evidence of respiratory failure or daily use of systemic high 
dose corticosteroids, due to the veteran's service-connected 
bronchial asthma.

2.  The Veteran is currently service-connected for bronchial 
asthma, at a 60 percent evaluation.  The Veteran also has 
numerous nonservice-connected disabilities, to include coronary 
artery disease, gastroesophageal reflux disease, and 
posttraumatic stress disorder.

3.  The Veteran is not precluded from securing or following 
substantially gainful employment due solely to his service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 60 percent for 
bronchial asthma have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.96, 4.97, Diagnostic Code 6602 (2010).

2.  The criteria for a total disability rating based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010)), imposes obligations on VA in terms of its duty to 
notify and assist claimants. Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide. VCAA notice must be 
provided prior to the initial unfavorable adjudication by the RO.  
Id. at 120.

VCAA notice requirements apply to all five elements of a service 
connection claim. Those five elements include: 1) Veteran status; 
2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Prior to the adjudication of the claim, a July 2003 letter 
advised the Veteran of the evidence necessary to substantiate his 
claim and the respective obligations of the Veteran and the VA in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Veteran was provided similar letters in June 
2007, April 2008, and June 2009; these letters also provided the 
Veteran with notice on the issues of establishing a disability 
rating and effective dates.  The Veteran has received all 
essential notice, has had a meaningful opportunity to participate 
in the development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In addition, the 
Veteran has been provided several examinations during the course 
of this appeal, and numerous VA and private records have been 
associated with the Veteran's claims file.

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that a higher rating is warranted for his 
service-connected bronchial asthma.  Essentially, the Veteran 
contends that his service-connected disability has become more 
severe, and significantly limits his ability to work, and his 
activities of daily living.  The relevant evidence of record 
includes private and VA treatment records, and the reports of VA 
examinations.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
Part 4, § 4.7.  
 
The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  In evaluating the Veteran's claims, all 
regulations which are potentially applicable through assertions 
and issues raised in the record have been considered, as required 
by Schafrath.  

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case the Board has concluded that the disability 
has not significantly changed and that a uniform evaluation is 
warranted.

The Veteran is currently rated as 60 percent disabled for his 
service-connected bronchial asthma, under 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  Under that code, a 60 percent evaluation 
contemplates FEV-1 of 40 to 55 percent predicted, or FEV- 1/FVC 
of 40 to 55 percent, or at least monthly visits to a physician 
for required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  If the Veteran's FEV-1 is less than 40 percent 
predicted, or his FEV-1/FVC is less than 40 percent, or there is 
more than one attack per week with episodes of respiratory 
failure, or there is required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications, then the disorder warrants an evaluation of 100 
percent.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).

A revised regulation clarifying evaluation of respiratory 
conditions, 38 C.F.R. § 4.96(d), became effective October 6, 
2006.  See 38 C.F.R. § 4.96(d). The revision provides that when 
applying DCs 6600, 6603, 6604, 6825-6833 and 6840-6845, post-
bronchodilator studies are required.  It further provides 
circumstances where values pre-bronchodilator values may be used.

Taking into account all relevant evidence, the Board finds that 
an increased rating is not warranted for the Veteran's service-
connected bronchial asthma.  In this regard, as noted above, in 
order to warrant the next higher evaluation of 100 percent, the 
Veteran would have to be found to have an FEV-1 of less than 40 
percent of predicted, an FEV-1/FVC of less than 40 percent of 
predicted, or more than one attack per week with episodes of 
respiratory failure, or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  The evidence of record simply does not show that 
these criteria have been met.

Reviewing the relevant evidence of record, the Veteran first had 
a VA examination during the course of this appeal in July 2003.  
At that time, the Veteran reported having approximately three 
asthmatic exacerbations per year of uncertain etiology.  These 
were reportedly managed with oral prednisone courses, on an 
outpatient basis.  He was noted to also have a history of sleep 
apnea.  In between exacerbations, he does not experience 
significant dyspnea, but does have some dry coughing.  The 
Veteran was not, at that time, provided with pulmonary function 
testing.

Private records dated 2003 to 2007 show a continuing diagnosis of 
bronchial asthma, but no specific significant treatment for any 
asthma exacerbations, such as respiratory failure, and no 
evidence of daily steroid use.

The Veteran received a VA examination and pulmonary function 
testing in February 2005.  At that time, the Veteran was found to 
have a post-bronchodilator FEV-1 of 69 percent of predicted, and 
an FEV-1/FVC of 66 percent of predicted.  An addendum to that 
testing noted that the Veteran's post bronchodilator spirometry 
was limited by coughing, and was likely underestimated.  VA 
examination showed the Veteran reported symptoms of cough and 
dyspnea were triggered by stress, cold, vigorous exertion, and 
seasonal allergies.  The Veteran reportedly required the use of 
an albuterol inhaler 3-4 times a week, had exacerbations 
requiring prednisone 3-4 times a year, and reported 
hospitalization every few years.  Upon examination, his lungs 
were clear without wheezing.  He was diagnosed with asthma of 
mild to moderate severity, undertreated due to medication 
nonadherence.  The examiner indicated that this might affect the 
Veteran's ability to perform physical labor, but should not 
interfere with sedentary employment.  The Veteran was encouraged 
to use inhaled steroids as prescribed.

A letter from the Veteran's private physician dated August 2007 
indicates that in his opinion, the Veteran maintains himself in 
excellent physical condition.  He was noted to have a history of 
coronary artery disease, but over the past five years, had 
developed increasing difficulty with exacerbations of asthma, 
some requiring emergency room visits for treatment with a 
nebulizer.  The physician indicated that the Veteran's 
asthma/recurrent bronchitis had become more complicated over the 
last five years and would require more vigilance and the use of 
chronic medication.

The Veteran had further VA examination in November 2008, and at 
that time, the Veteran's claim file was reviewed and the Veteran 
was examined.  The Veteran reported a slow gradual decline in 
exercise tolerance, noting that he "gets out of breath climbing 
one flight of stairs."  He reported he had a cough most days, 
generally nonproductive.  He did his own cooking and housework, 
and volunteered two days a week as an aeronautics commissioner 
for his state.  He reported exacerbations about every two months, 
characterized by increased cough and dyspnea, after which he 
would go to the emergency room to be treated with nebulizer 
treatment.  He reported this usually happened when he was out of 
state, and that he had no records from these events.  He 
indicated that he was occasionally treated with antibiotics, and 
last received prednisone 8 months ago.  He reported that he was 
last an inpatient for asthma less than a year ago, although no 
records to this effect are in the claims folder.  He also 
reported that he was intubated and hospitalized in intensive care 
for two days in Florida about 4 years ago, but again, there were 
no records of this in his claims folder, nor in any of his other 
medical records.  Upon examination, the Veteran was an alert, 
well-appearing man in no respiratory distress, who was speaking 
in full sentences.  His lungs were clear to auscultation, even 
with forced exhalation.  VA pulmonary function testing showed 
post bronchodilation of FEV-1 of 95 percent of predicted, and 
FEV-1/FVC of 112 percent of predicted.  The Veteran was diagnosed 
with asthma of a very mild severity.  The examiner stated that 
this opinion was based on no evidence of airflow obstruction on 
spirometry, a normal lung examination, and a low frequency of 
rescue bronchodilator use.  He was noted to have episodes of 
acute bronchitis, although he had fewer than three episodes per 
year requiring systemic corticosteroid of other immunosuppressive 
therapy.  The Veteran reported a single episode of respiratory 
failure four years prior, which the examiner could not 
substantiate from the records.  The examiner indicated that, 
given this mild severity of asthma, the Veteran's daily activity 
limitation was more likely due to deconditioning than to asthma.  
While his asthma might affect his ability to perform physical 
labor, it should not interfere with sedentary employment.

Social Security records received indicate that the Veteran is 
currently in receipt of retirement, not disability, Social 
Security benefits.

The Veteran had further VA examination in October 2009, with an 
addendum that same month.  At that time, the Veteran reported 
that he had three or more acute asthma attacks a week, and was 
seen in a clinical visit for an exacerbation at least monthly.  
He reported a near constant nonproductive cough.  He reported 
occasional moderate hemoptysis.  He complained of wheezing 
episodes one or more times daily.  He complained of occasional 
dyspnea at rest, and frequent dyspnea on even mild exertion.  The 
Veteran experienced frequent chest pain, and a history of more 
than three episodes of respiratory failure.  The Veteran noted 
that in the past year, he had been incapacitated due to his 
asthma for 40 days.

Upon examination, there were some decreased breath sounds, and 
his diaphragm excursion was slightly limited.  His chest 
expansion was normal.  A significant diastasis recti was noted, 
and it was indicated that the Veteran might have herniation of 
the foramina in his diaphragm.  No new pulmonary function testing 
was conducted at this time.  The Veteran was diagnosed with 
bronchial asthma, which the examiner felt prevented the Veteran 
from engaging in sports, exercise, and certain chores, and 
severely impacted his recreation and travelling ability.  The 
Veteran also indicated that he had embarrassing coughing fits 
which caused him to avoid groups of people, and he reported he 
had to stop working in the insurance industry because of 
disruptive coughing fits.  In an addendum, the examiner noted 
that the Veteran had many other nonservice-connected disabilities 
for which he was undergoing treatment.

The Veteran had pulmonary function testing in March 2010.  At 
that time, post bronchodilation of FEV-1 was 78 percent of 
predicted, and FEV-1/FVC was 111 percent of predicted.  The 
examiner who saw the Veteran in October 2009 then provided an 
addendum to that examination in March 2010, based on that 
pulmonary function testing.  The examiner noted that the 
Veteran's functional ventilatory capacity was significantly 
reduced compared to his last study.  The examiner also noted that 
the Veteran had comorbidities that were quite debilitating.  The 
examiner indicated that, in addition to the cough and congestion 
that were obvious on the Veteran's visit and examination, it was 
noted that he was being treated for sleep apnea, bronchitis, 
coronary artery disease, diverticulosis, Barrett's esophagitis, 
benign prostatic hypertrophy, arthritis, helicobacter pylori 
infection, hyperlipidemia, hypertension, hepatitis, 
gastroesophageal reflux disease (GERD), prostatism, depression, 
and post traumatic stress disorder (PTSD), which all added to his 
debilitation.  The Veteran was noted to be active in civic 
activities, however, none of these activities were paying jobs, 
and his efforts were voluntary.  The examiner felt that the 
Veteran's recent pulmonary function testing showed a progressive 
decrease in pulmonary function testing.

Thus, reviewing the evidence of record, during the course of this 
appeal, the Veteran's FEV-1 has never been less than 69 percent, 
and his FEV-1/FVC has never been lower than 66 percent.  As such, 
he does not meet the criteria for a 100 percent rating, which 
require an FEV-1 of less than 40 percent predicted, or an FEV-
1/FVC of less than 40 percent.  Further, while the Veteran 
reported he had respiratory failure, there is no medical evidence 
of record showing that, at any time, the Veteran has been found 
to have respiratory failure due to this disability, or more than 
one attack per week with episodes of respiratory failure, thus 
the finding for a 100 percent rating based on that criteria have 
also not been met.  Finally, while the evidence appears to show 
that the Veteran has required occasional use of oral steroids for 
treatment of this disability, there is no evidence of required 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications; therefore a 
finding of entitlement to a 100 percent rating also cannot be 
based on this criteria.  Thus, the Board finds that the 
preponderance of the evidence of record is against a grant of 
increased rating for this disability.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so as 
to render impractical the application of the regular rating 
schedule standards and to warrant assignment of an increased 
evaluation for the Veteran's bronchial asthma on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  There is 
absolutely no showing that this disorder has resulted in a marked 
interference with employment, and there is no indication that it 
has necessitated frequent periods of hospitalization.  In the 
absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Veteran also contends that service connection is warranted 
for individual unemployability.  In this regard, he contends that 
his service-connected bronchial asthma is essentially totally 
disabling.  Total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2010).  If the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, it 
must be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to advancing 
age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, 
full consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15 (2010).

If the scheduler rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service- connected disability, provided 
that the Veteran has one service-connected disability rated at 60 
percent or higher; or two or more service-connected disabilities, 
with one disability rated at 40 percent or higher and the 
combined rating is 70 percent or higher.  The existence or degree 
of non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the evaluator 
determines that the Veteran's service-connected disabilities 
render him incapable of substantial gainful employment. 38 C.F.R. 
§ 4.16(a).  All Veterans who are shown to be unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  In cases where the scheduler criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The record reflects that the appellant is service connected for 
only one disability, bronchial asthma, at a 60 percent 
evaluation.  As such, the Veteran does meet the schedular 
criteria for a grant of total disability due to individual 
unemployability.

However, meeting the schedular criteria is not the only 
requirement for a grant of total disability due to individual 
unemployability.  As noted above, the Veteran must also be found 
to be unable to secure or follow a substantially gainful 
occupation as a result of his service- connected disabilities.  
Reviewing the evidence of record as cited above, the Board finds 
that the evidence of record indicates that the Veteran is not 
unemployable due solely to his service-connected disability.  In 
this regard, several examiners have noted that the Veteran 
suffers from other nonservice-connected disabilities, 
particularly coronary artery disease, which have a significant 
impact on his employability.  The VA examination report of 
November 2008 indicated that his daily activity limitation was 
more likely due to deconditioning than to asthma, and that while 
his asthma might affect his ability to perform, "it should not 
interfere with sedentary employment."  Further, while the 
Veteran reports he is not currently working, the evidence shows 
he is clearly engaging in a variety of strenuous activities, 
including working on a volunteer basis as the commissioner of 
aeronautics for his state two days a week, and engaging in 
numerous recreational activities.  The Veteran is in receipt of 
Social Security benefits, however, those are not disability 
benefits, but retirement benefits based on his age.

While the Veteran does have some impairment of employment due to 
his service-connected disability, the Board finds that this level 
of employment impairment is adequately reflected in the 
percentage evaluation the Veteran is receiving.

Thus, the Board finds that the preponderance of the evidence of 
record is against a grant of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).










ORDER

Entitlement to a rating in excess of 60 percent for bronchial 
asthma is denied.

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU) is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


